                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


UNITED STATES OF AMERICA                            )
                                                    )
       v.                                           )       CAUSE NO.: 2:18-CR-101-TLS
                                                    )
KATRINA OWENS                                       )

       ORDER ACCEPTING AMENDED FINDINGS AND RECOMMENDATION

       This matter is before the Court on the Amended Findings and Recommendation of the

United States Magistrate Judge [ECF No. 108], filed on July 30, 2019. The Defendant has

waived objection to the Amended Findings and Recommendation.

       The Court being duly advised, ADOPTS the Amended Findings and Recommendation

[ECF No. 108] in its entirety and ACCEPTS the amended recommended disposition. As a result,

the original Findings and Recommendation [ECF No. 89] are MOOT. Subject to this Court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if

applicable and necessary, the plea of guilty to the offense charged in Count 1 of the Superseding

Indictment is hereby ACCEPTED, and the Defendant is adjudged GUILTY of the offense.

       The Sentencing Scheduling Order scheduling sentencing-related deadlines and hearings

will be issued by separate order.

       SO ORDERED on August 14, 2019.

                                                s/ Theresa L. Springmann
                                                CHIEF JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT
